              Case 2:18-cv-00659-JLR Document 255 Filed 09/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CALIFORNIA EXPANDED                            CASE NO. C18-0659JLR
            METAL PRODUCTS COMPANY,
11          et al.,                                        MINUTE ORDER DIRECTING
                                                           CLERK TO UNSEAL ORDER
12                                Plaintiffs,
                   v.
13

14          JAMES A. KLEIN, et al.,

15                                Defendants.

16          The following minute order is made by the direction of the court, the Honorable
17   James L. Robart:
18          Before the court is the joint statement of Plaintiffs California Expanded Metal
19   Products Company and Clarkwestern Dietrich Building Systems LLC and Defendants
20   James A. Klein, Safti Seal, Inc., and Seal4Safti, Inc. (collectively, “the parties”)
21   regarding the need for redactions to the court’s provisionally sealed order on September
22   1, 2021. (Jt. Statement (Dkt. # 254); see 9/1/21 Order (Dkt. # 251) at 26.) The parties


     MINUTE ORDER - 1
              Case 2:18-cv-00659-JLR Document 255 Filed 09/16/21 Page 2 of 2




 1   indicate that there is no need for redaction and that the order may be publicly filed in its

 2   entirety. (Jt. Statement at 1.) Accordingly, the court DIRECTS the Clerk to remove the

 3   seal on the previous order (Dkt. # 251).

 4          Filed and entered this 16th day of September, 2021.

 5
                                                  RAVI SUBRAMANIAN
 6                                                Clerk of Court

 7                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
